DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 06/10/2022 has been entered and acknowledged by the Examiner.
Cancellation of claims 34 and 37 has been entered.
Claims 33, 35-36 and 38 are pending in the instant application.

Allowable Subject Matter
Claim 33, 35-36 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 33, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 33, and specifically comprising the limitation of “and reflecting the light back through a light distribution structure with a reflector extending along sides of the light distribution structure, wherein the reflector is at an acute angle to the substrate for reflecting the light out through the top layer or bottom layer of the light distribution structure” including the remaining limitations.
	Claims 35-36 and 38 are allowable, at least, because of their dependencies on claim 33.
	Examiner Note: Bower et al (US PG Pub. No. 2015/0373793 discloses: a method to manufacture a pixel circuit (¶ [0437]), the method comprising: making at least one group of micro devices (202a-202f) on a donor substrate (native substrate, abstract) according to a system substrate pattern (display substrate);blocking undesired light paths from the micro devices with a light attenuator to reflect a light to a light output surface (¶ [0209], random light is reflected towards the display) or block the light; covering the light output surface of at least one of the micro device on the donor substrate with color conversion layer (¶ [0190], on top), wherein at least one of the light attenuator (reflector 1510) is conductive (¶ [0469], last line, reflector is) and acts as the microdevice electrode (¶ [0469], last line, electrical conductor) and transferring at least one of the micro devices (202a-202f) in the group to the system substrate (display substrate)(explained in the abstract).
	Bower fails to teach a distribution structure with an acute angle reflector along its sides and reflecting through the top or bottom of the structure.
	All relevant references found for the amended structure are by the instant inventor and are not Prior Art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879